UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6799



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORNELIOUS LEON SPADY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-97-179)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelious Leon Spady, Appellant Pro Se. Laura Marie Everhart, As-
sistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cornelious Leon Spady appeals the district court’s order de-

nying relief on his motion for a reduction of sentence.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See United States v. Spady, No. CR-97-179 (E.D.

Va. May 26, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2